Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.
  	Applicant’s amendment of 20 April 2022, in which claims 1, 5, 7, 8 have been amended, and claims 2, 6 have been cancelled, is acknowledged.
Claims 1, 5, 7-8 are pending in the instant application. 
Claims 1, 5, 7-8 are being examined on their merits herein.
Response to arguments of 20 April 2022
 	In view of Applicant’s amendment of 20 April 2022, all the objection and rejections to claims 2, 6 are herein withdrawn. Claims 2, 6 have been cancelled.
Applicant’s arguments (Remarks of 20 April 2022, pages 3-6) against the rejection of claims 1, 2, 5-8 under AIA  35 U.S.C. 103 over Ratnayake, in view of Seto and Nazarenko, have been considered.
Applicant argues (page 4, second paragraph) that Ratnayake, Seto and Nazarenko, in combination, fail to teach Applicant’s invention a method of treating ovarian cancer with -Stat, and do not disclose the concentration of -Stat of at least 3 M as in the instant claims.
Applicant argues (page 4, last paragraph) that there is no reasonable expectation of success in inhibiting ovarian cancer cell growth; Applicant argues unpredictability in the art. In response, -stat is a known anticancer agent, effective to treat several types of cancer, including colon cancer, melanoma. 
Applicant argues that treatment of cancers is unpredictable and it is difficult to predict which compounds will be effective in the treatment of cancer based on results from in vitro assays. In response, instant claim 1 can read on an in vitro assay (using ovarian cancer cells).
Applicant argues (page 4, last paragraph) that the mere demonstration of expression of PKC- does not provide reasonable expectation that an inhibitor of PKC- is effective to treat a specific type of cancer. Applicant argues (page 5, first paragraph) that expression of PKC in ovarian cancer does not lead a POSITA to select -stat as the preferred inhibitor. In response, since PKC- inhibition is taught (Seto) to inhibit ovarian cancer proliferation and decrease the migration rate of ovarian cancer cells (Seto), PKC- inhibitor -stat is expected to be effective in inhibiting ovarian cancer proliferation and slowing cancer progression by decreasing the migration rate of ovarian cancer cells.
Applicant argues (page 5, second paragraph) that Nazarenko provides evidence for (1) unpredictability in the art and (2) a rationale for not treating ovarian cancer with an inhibitor of PKC-. Applicant argues, citing Nazarenko, page 931, left column, third and fourth paragraphs, that PKCzeta functions as a major mediator of HRLS3-mediated cell death and, upon overexpression, is itself sufficient to induce apoptosis in a subset of ovarian carcinoma cells.
In response, the examiner notes (Nazarenko, page 931, left column, third paragraph) that PKC induces apoptosis only in a subset of ovarian carcinoma cells which are sensitive to HRLS3-mediated apoptosis. HRSL3, however, is lost in a significant proportion of ovarian carcinomas and thus cannot activate PKC, thereby indirectly abrogating one of the major apoptotic players in epithelial ovarian cancers (Nazarenko, page 931, left column fourth paragraph, last 5 lines). 
Nevertheless, Applicant’s argument against the reference by Nazarenko is found persuasive, and the rejection of claims 1, 2, 5-8 under AIA  35 U.S.C. 103 over Ratnayake, in view of Seto and Nazarenko, is herein withdrawn. A modified rejection is made below.
Applicant argues (page 5, last paragraph) that Seto does not teach the compound -Stat being used for treatment of ovarian cancer, let alone at concentration at least 3 M; Seto only teaches that Protein Kinase C Zeta plays a role in proliferation in a subset of ovarian cancer cell lines and knockdown of PKC- inhibits the cell migration of SKOV3 ovarian cancer cells, and not the other ovarian cell line OVCAR3 tested. 
In response, Seto teaches that (Fig. 2C) that the rate of proliferation in SKOV3 cells overexpressing PKCZ is higher than parental and empty vector controls; this effect was reversed by addition of myristolated pseudosubstrate peptide of PKC-, which is a specific PKC- inhibitor. Thus, at least in this subtype of ovarian cells, contacting the ovarian cancer cells with a specific PKC-inhibitor, such as -stat, is expected to result in inhibition of proliferation and a decreased rate of migration - which is one of the key processes in cancer progression. 
Seto teaches that PKC- plays a critical role in ovarian tumorigenesis and Seto teaches that atypical protein kinase C isoform Zeta (PKC-) is involved in the control of cell proliferation, cell survival, and cell motility, which are important for cancer development and progression. Seto shows that a specific PKC inhibitor, myristolated pseudosubstrate peptide of PKC-, inhibits proliferation in ovarian cancer cells SKOV3. Thus, the person of ordinary skill in the art would have administered -Stat, a specific PKC- inhibitor, to treat ovarian cancer, with the expectation that said compound will inhibit proliferation and decrease the migration rate in ovarian cancer cells, which will slow cancer progression. 
Applicant argues (page 6, second paragraph) that Applicant unexpectedly discovered that inhibition of the growth/proliferation of ovarian cancer cells and treatment of ovarian cancer can be achieved by administering an effective amount of 8-hydroxynaphthalene-1,3,6-trisulfonic acid (-Stat) or a salt of -Stat, with the effective amount at least 3 M in the ovarian cancer cells. Cellular proliferation studies show that the proliferation of TOV21G and ES- 2 cells (ovarian cancer cell lines) is decreased when treated with Stat. Protein and genomic studies show that -Stat knocks down the expression of PKC-- but not the expression of PKC-1, suggesting that it is selective to PKC-. Also, knockdown of PKC- also knocks down the expression of RhoA at the protein level and the genomic level in TOV2 1 G cells. Additionally, tumor growth is reduced in mouse xenographs with TOV21G when treated with 20 mg/kg of -Stat, with no toxic effect after 30 days of treatment. 
In response, the examiner acknowledges the data in the Specification. However, Applicant has not established the unpredictability in the art. Since prior art teaches the very same compound, -Stat, as being an atypical inhibitor specific to PKC- effective to treat melanoma, and prior art teaches that atypical PKC- is involved in the control of various signaling processes important for cancer development and progression (Seto), the examiner’s position is that there is a reasonable expectation of success that administering -Stat to a subject suffering from ovarian cancer will result in therapeutic effect, namely treatment of ovarian cancer. A modified rejection is made below.
Applicant’s arguments (Remarks of 20 April 2022, page 6, last two paragraphs –page 7) against the rejection of claims 1, 2, 5-8 under AIA  35 U.S.C. 103 over Acevedo-Duncan, in view of Ratnayake have been considered.
Applicant argues (page 6, last paragraph) that Acevedo-Duncan and Ratnayake, alone and in combination, fail to teach or suggest the instantly claimed method of treatment of ovarian cancer with Stat. Applicant argues (page 7, second paragraph) that specifically, Acevedo-Duncan teaches that administration of a PKC inhibitor, such as ACPD or ICA-1, to ovarian cancer cells inhibits cancer cell proliferation; nothing within Acevedo-Duncan teaches or suggest that other PKC inhibitors, including -Stat, would be able to be used for treatment of ovarian cancer, nor that the inhibition is PKC- specific, and not to the other PKC inhibitors, e.g. PKC-. 
In response, -Stat is encompassed by the genus of PKC inhibitors (in Acevedo-Duncan) that inhibit at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-, or a combination thereof; that is because -Stat only inhibits PKC- these PKC inhibitors are known to be effective to treat ovarian cancer (Acevedo-Duncan).
Applicant argues (page 7, third paragraph) that Applicant unexpectedly discovered that inhibition of the growth/proliferation of ovarian cancer cells and treatment of ovarian cancer can be achieved by administering an effective amount of 8-hydroxynaphthalene-1,3,6-trisulfonic acid (-Stat) or a salt of -Stat, with the effective amount at least 3 M in the ovarian cancer cells. Cellular proliferation studies show that the proliferation of TOV21G and ES- 2 cells (ovarian cancer cell lines) is decreased when treated with Stat. Protein and genomic studies show that -Stat knocks down the expression of PKC-- but not the expression of PKC-, suggesting that it is selective to PKC-. Also, knockdown of PKC- also knocks down the expression of RhoA at the protein level and the genomic level in TOV2 1 G cells. Additionally, tumor growth is reduced in mouse xenographs with TOV21G when treated with 20 mg/kg of -Stat, with no toxic effect after 30 days of treatment. 
In response, the examiner acknowledges the data in the Specification. However, since prior art teaches the very same compound, -Stat, as being an atypical inhibitor specific to PKC-(Ratnayake, and prior art (Acevedo-Duncan) teaches a method of treating ovarian cancer with an inhibitor of atypical PKC-and further teachesthat atypical PKC- is upregulated in ovarian carcinoma, has critical role in ovarian tumorigenesis and may participate in ovarian cancer progression, the examiner’s position is that there is a reasonable expectation of success that administering -Stat to a subject suffering from ovarian cancer will result in therapeutic effect, namely treatment of ovarian cancer.
For these reasons, the rejections of claims under AIA  35 U.S.C. 103 over Ratnayake, in view of Seto and Nazarenko; and over Acevedo-Duncan, in view of Ratnayake, are herein maintained, and modified rejections are made below, based on Applicant’s amendment of 20 April 2022.

Applicant’s arguments (page 7, last paragraph- page 9) against the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims of co-pending U.S. Patent Application 15/643,117 (now US patent 11,337,944) in view of Seto; over claims 8, 9 of U.S. Patent 11,065,266; and over claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 in view of Ratnayake, have been considered.
Applicant argues (page 18, second paragraph) that claims 1, 3, 16, 18, 20, 21 of co-pending U.S. Patent Application 15/643,117 (now US patent 11,337,944) do not teach a method of treating ovarian cancer, rather they teach a method of treating colon cancer with -Stat, and Seto fails to teach -Stat being used to treat ovarian cancer and produce a concentration of -Stat of at least 3 M in ovarian cancer cells or in the treated subject. In response, this argument is not persuasive, because the rejection is made over the combined teachings of claims 1, 3, 16, 18, 20, 21 of co-pending U.S. Patent Application 15/643,117 (now US patent 11,337,944) and Seto: claims of US patent 11,337,944 (U.S. Patent Application 15/643,117) teach that -Stat is a specific inhibitor of PKC-, effective to treat colon cancer, Seto teaches inhibiting proliferation of ovarian cancer cells with a specific PKC- inhibitor, and Seto also teaches that inhibition of PKC- decreases the migration rate of ovarian cancer cells, a key process in cancer progression. Thus, the person of ordinary skill in the art would have administered anticancer agent and specific PKC- inhibitor -Stat, to treat ovarian cancer, with the expectation that said compound will inhibit proliferation of ovarian cancer cells and decrease the migration rate of ovarian cancer cells, a key process in cancer progression, thus treating ovarian cancer. Determining the therapeutically effective amount of -Stat in the method of treatment is within the skill of the artisan.
Applicant indicates (page 8, third paragraph) that Applicant has filed a terminal disclaimer against U.S. patent 11,065,266; however, no terminal disclaimer has been filed. 
Applicant argues (page 8, last paragraph- page 9) that claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 only recite treating ovarian cancer with ACPD or ICA-1, not with -Stat which is PKC specific; and Ratnayake only teaches that -Stat is effective to treat melanoma, not ovarian cancer at a concentration of at least 3 M. In response, this argument is not persuasive, because the rejection is made over the combined teachings of claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 and Ratnayake: claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 teach a method of treating ovarian cancer comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or a combination thereof, and Ratnayake teaches that -Stat is an atypical aPKC inhibitor specific to PKC-zeta. Thus, the person of ordinary skill in the art would have administered -Stat, a selective PKC-zeta inhibitor, to treat ovarian cancer, with the expectation of achieving therapeutic effect. Determining the therapeutically effective amount in a method of treatment is within the skill of the artisan.
For all the reasons above, the rejections of the instant claims on the ground of nonstatutory obviousness-type double patenting over claims of US patent 11,337,944 (U.S. Patent Application 15/643,117) in view of Seto; over claims 8, 9 of U.S. Patent 11,065,266; and over claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 in view of Ratnayake, are herein maintained and modified rejections are made below, based on Applicant’s amendment of 20 April 2022.


Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862, published July 2017, Atypical protein kinase C inhibitors can repress epithelial to mesenchymal transition (type III) in malignant melanoma; in Proceedings AACR Annual Meeting 2017, April 1-5, 2017, Washington DC, cited in PTO-892 of 1 April 2021), in view of Seto et al. (PLOS One 2015, 10 (4), e0123528, pages 1-17, cited in IDS).
Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862) teach that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid (Compound 50), which is the instant-Stat, is an atypical inhibitor specific to PKC-. 
Ratnayake teaches that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid decreases the total and phosphorylated levels of PKC- in two melanoma cell lines (SK_MEL-2 and MeWo). Treatment with 8-hydroxy-1,3,6-naphthalenetrisulfonic acid induced apoptosis in said cancer cells.
Ratnayake does not teach a method of treating ovarian cancer with 8-hydroxy-1,3,6-naphthalenetrisulfonic acid, as in the instant claims.

Seto (PLOS One 2015, 10 (4), e0123528, pages 1-17) teaches that PKC Zeta plays a critical role in ovarian tumorigenesis.
Seto teaches that atypical protein kinase C isoform Zeta (PKC-) is involved in the control of various signaling processes including cell proliferation, cell survival, and cell motility, all of which are important for cancer development and progression (Abstract).
Seto teaches that (Fig. 2C) that the rate of proliferation in SKOV3 cells overexpressing PKC- is higher than parental and empty vector controls; this effect was reversed by addition of myristolated pseudosubstrate peptide of PKC-, which is a specific PKC- inhibitor. 
Seto shows (Fig. 2C) that a specific PKC inhibitor, myristolated pseudosubstrate peptide of PKC-, inhibits proliferation in ovarian cancer cells SKOV3. 
Seto also teaches (page 7, first paragraph) that inhibiting PKC- decreases the migration rate of SKOV3 cells, which is a key process in cancer progression (page 6, last paragraph).

It would have been obvious to a person of ordinary skill in the art to use the teachings of Ratnayake and Seto to arrive at the instantly claimed method. 
With respect to claim 1, the person of ordinary skill in the art would have been motivated to use -Stat to inhibit the proliferation of ovarian cancer cells, because Seto teaches that a specific PKC inhibitor, myristolated pseudosubstrate peptide of PKC-, inhibits proliferation in ovarian cancer cells SKOV3, and  Ratnayake teaches that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid, which is the instant-Stat, is an inhibitor specific to PKC- Thus, the person of ordinary skill in the art would have replaced specific PKC inhibitor myristolated pseudosubstrate peptide of PKC-Seto, with specific PKC inhibitor -stat (instant claims) in the method of Seto, with the expectation that contacting ovarian cells with -stat will result in inhibition of proliferation of ovarian cancer cells. Determining the concentration of -Stat in the method is within the skill of the artisan.
The person of ordinary skill in the art would have been motivated to administer -Stat to treat ovarian cancer, because Ratnayake teaches that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid, which is the instant-Stat, is an atypical inhibitor specific to PKC-effective to treat melanoma, Seto teaches inhibiting proliferation of ovarian cancer cells with a specific PKC- inhibitor, and Seto also teaches that inhibition of PKC- decreases the migration rate of ovarian cancer cells, a key process in cancer progression. Thus, the person of ordinary skill in the art would have administered anticancer agent and specific PKC- inhibitor -Stat, in a method of treating ovarian cancer, with the expectation that said compound will inhibit proliferation of ovarian cancer cells and decrease the migration rate of ovarian cancer cells, a key process in cancer progression, thus treating ovarian cancer. Determining the therapeutically effective amount of -Stat in the method of treatment is within the skill of the artisan.
As such, instant claims 1, 5, 7, 8 are rejected as prima facie obvious.

Claims 1, 5, 7, 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Acevedo-Duncan et al. (US 9,301,965, cited in PTO-892 of 1 April 2021), in view of Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862, published July 2017, Atypical protein kinase C inhibitors can repress epithelial to mesenchymal transition (type III) in malignant melanoma; in Proceedings AACR Annual Meeting 2017, April 1-5, 2017, Washington DC, cited in PTO-892 of 1 April 2021).
Acevedo-Duncan (US 9,301,965) teaches a method of treating ovarian cancer in a patient in need thereof (column 10, lines 19-27), or a method of inhibiting ovarian tumor cell proliferation (column 10, lines 33-39), with a therapeutically effective amount of a PKC inhibitor that inhibits at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or a combination thereof.
Acevedo-Duncan teaches (column 9, lines 65-68) a method of treating ovarian cancer focusing on inhibiting atypical PKCs PKC-zeta and PKC-iota.
Acevedo-Duncan teaches (column 3, lines 27-50) that PKC-zeta is upregulated in ovarian carcinoma; PKC-zeta has critical role in ovarian tumorigenesis; PKC-zeta may participate in ovarian cancer progression.
Acevedo-Duncan does teach a method of treating ovarian cancer with 8-hydroxy-1,3,6-naphthalenetrisulfonic acid, as in the instant claims.

Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862, published July 2017) teach that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid (Compound 50), which is the instant-Stat, is an atypical inhibitor specific to PKC-zeta (PKC-). 
It would have been obvious to a person of ordinary skill in the art to use the teachings of Acevedo-Duncan and Ratnayake to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer -Stat to treat ovarian cancer, because Acevedo-Duncan teaches a method of treating ovarian cancer in a patient in need thereof, or a method of inhibiting ovarian tumor cell proliferation comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or a combination thereof, and Ratnayake teaches that -Stat is an atypical aPKC inhibitor specific to PKC-zeta. Thus, the person of ordinary skill in the art would have administered -Stat, a selective PKC-zeta inhibitor, to treat ovarian cancer, with the expectation that said compound will inhibit ovarian tumor cell proliferation by inhibiting PKC-zeta, which will result in therapeutic effect. 
As such, instant claims 1, 5, 7, 8 are rejected as prima facie obvious.
Other Relevant Art
Other literature references relevant to the instant application: Acevedo-Duncan US 2017/0348336 (cited in PTO-892 of 1 April 2021); Acevedo-Duncan, US 2018/0008564 (cited in PTO-892 of 1 April 2021).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 2, 6, 7, 9, 10 of U.S. patent 11,337,944 (corresponding to claims 1, 3, 16, 18, 20, 21 of co-pending U.S. Patent Application 15/643,117, cited in PTO-892 of 1 April 2021) in view of Seto et al. (PLOS One 2015, 10 (4), e0123528, pages 1-17, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1, 2, 6, 7, 9 of U.S. patent 11,337,944 renders obvious the instant claims.
Instant claims 1, 5, 7-8 are drawn to a method of treating ovarian cancer comprising administering to a patient in need thereof -Stat, or a salt thereof.
Claims 1, 2, 6, 7, 9, 10 of U.S. patent 11,337,944 are drawn to a method of treating colon cancer in a patient in need thereof with -Stat, which is the very compound used in the instant method; -Stat is one of the four compounds listed in claims 1, 6 in U.S. patent 11,337,944; -Stat is the only compound in claims 2, 7, 9, 10 in U.S. patent 11,337,944; claims 1, 2, 6, 7, 9, 10 recite-Stat being an atypical aPKC inhibitor, which does not inhibit PKC, and which decreases the levels of total and phosphorylated PKC without affecting PKC-.
Seto is as above.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 2, 6, 7, 9, 10 of U.S. patent 11,337,944 to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer -Stat to treat ovarian cancer, because claims 1, 2, 6, 7, 9, 10 of U.S. patent 11,337,944  teach that -Stat is a specific inhibitor of PKC-, effective to treat colon cancer, Seto teaches inhibiting proliferation of ovarian cancer cells with a specific PKC- inhibitor, and Seto also teaches that inhibition of PKC- decreases the migration rate of ovarian cancer cells, a key process in cancer progression. Thus, the person of ordinary skill in the art would have administered anticancer agent and specific PKC- inhibitor -Stat, to treat ovarian cancer, with the expectation that said compound will inhibit proliferation of ovarian cancer cells and decrease the migration rate of ovarian cancer cells, a key process in cancer progression, thus treating ovarian cancer. Determining the therapeutically effective amount of -Stat in the method of treatment is within the skill of the artisan.
As such, the instant claims are rendered obvious at least by claims 1, 2, 6, 7, 9, 10 of U.S. patent 11,337,944.

Claims 1, 5, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 8, 9 of U.S. Patent 11,065,266 (corresponding to claims 21, 22 U.S. Patent Application 16/554,187, cited in PTO-892 of 1 April 2021), in view of Seto et al. (PLOS One 2015, 10 (4), e0123528, pages 1-17, cited in IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 8, 9 of U.S. Patent 11,065,266 renders obvious the instant claims.
Instant claims 1, 5, 7, 8 are drawn to a method of treating ovarian cancer comprising administering to a patient in need thereof -Stat, or a salt thereof.
Claims 8, 9 of U.S. Patent 11,065,266 are drawn to a method of inhibiting aPKC in a cell, the method comprising contacting the cell with a therapeutically effective amount of an inhibitor of an aPKC, wherein the aPKC inhibitor is -stat, which is the very compound used in the instant method; -Stat is one of the three compounds listed in claim 8 of U.S. Patent 11,065,266; claim 9 of U.S. Patent 11,065,266 recites a melanoma cell as the cell. 
Seto is above.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 8, 9 of U.S. Patent 11,065,266 to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer -Stat to treat ovarian cancer, because claims 8, 9 of U.S. Patent 11,065,266 teach that -Stat is an atypical aPKC inhibitor, Seto teaches inhibiting proliferation of ovarian cancer cells with a specific PKC- inhibitor, and Seto also teaches that inhibition of atypical protein kinase C isoform PKC- decreases the migration rate of ovarian cancer cells, a key process in cancer progression. Thus, the person of ordinary skill in the art would have administered anticancer agent -Stat, which is a specific PKC- inhibitor, to treat ovarian cancer, with the expectation that said compound will inhibit proliferation of ovarian cancer cells and decrease the migration rate of ovarian cancer cells, a key process in cancer progression, thus treating ovarian cancer. Determining the therapeutically effective amount of -Stat in the method of treatment is within the skill of the artisan.
As such, instant claims 1, 5, 7, 8 are rendered obvious at least by claims 8, 9 of U.S. Patent 11,065,266.

Claims 1, 5, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 (cited in PTO-892 of 1 April 2021) in view of Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862, published July 2017, Atypical protein kinase C inhibitors can repress epithelial to mesenchymal transition (type III) in malignant melanoma; in Proceedings AACR Annual Meeting 2017, April 1-5, 2017, Washington DC, cited in PTO-892 of 1 April 2021). Although the conflicting claims are not identical, they are not patentably distinct from each other because a method of claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 renders obvious the instant claims.
Instant claims 1, 5, 7, 8 are drawn to a method of treating ovarian cancer comprising administering to a patient in need thereof -Stat, or a salt thereof.
Claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 are drawn to a method of treating ovarian cancer in a patient in need thereof (claim 1), or to a method of inhibiting ovarian tumor cell proliferation (claim 7), comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or a combination thereof, by administering to the patient a therapeutically effective amount of a PKC inhibitor selected from the group consisting of 2-acetyl-1,3-cyclopentadione (ACPD) and ICA-1.
Ratnayake et al. (Cancer Research 2017, 77 (13 Supplement), Abstract 862, published July 2017) teach that 8-hydroxy-1,3,6-naphthalenetrisulfonic acid (Compound 50), which is the instant-Stat, is an atypical inhibitor specific to PKC-zeta (PKC-). 
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer -Stat to treat ovarian cancer, because claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965 teach a method of treating ovarian cancer in a patient in need thereof, or a method of inhibiting ovarian tumor cell proliferation comprising inhibiting at least one atypical protein kinases (aPKC) selected from the group consisting of PKC-iota, PKC-zeta, or a combination thereof, and Ratnayake teaches that -Stat is an atypical aPKC inhibitor specific to PKC-zeta. Thus, the person of ordinary skill in the art would have administered -Stat, a selective PKC-zeta inhibitor, to treat ovarian cancer, with the expectation that said compound will inhibit ovarian tumor cell proliferation by inhibiting PKC-zeta, which will result in therapeutic effect. Determining the therapeutically effective amount of -Stat in the method of treatment is within the skill of the artisan.
As such, instant claims 1, 5, 7, 8 are rendered obvious at least by claims 1, 2, 6, 7, 8, 12 of U.S. Patent 9,301,965.
Conclusion
Claims 1, 5, 7-8 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627